hould UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-36352 AKEBIA THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-8756903 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 245 First Street, Suite 1100, Cambridge, MA (Address of Principal Executive Offices) (Zip Code) (617) 871-2098 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐ Smallerreportingcompany ☐ Emerging growth company ☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. ☒ Class OutstandingatApril 30,2017 Common Stock, $0.00001 par value 38,863,238 NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements that are being made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, or PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA. Forward-looking statements involve risks and uncertainties. All statements other than statements of historical facts contained in this Quarterly Report on Form 10-Q are forward-looking statements. In some cases, you can identify forward-looking statements by words such as “anticipate,” “believe,” “contemplate,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “project,” “seek,” “should,” “target,” “will,” “would,” or the negative of these words or other comparable terminology. These forward-looking statements include, but are not limited to, statements about: • the projected timing of (1)our clinical programs for vadadustat, (2) submission of marketing applications for vadadustat, and (3) preclinical development of AKB-5169 and AKB-6899; • enrollment in the PRO2TECT and INNO2VATE clinical programs; • our development program for vadadustat in Japan and Europe; • our anticipated funding from our collaborations; • our development plans with respect to vadadustat and our other product candidates; • the timing or likelihood of regulatory filings and approvals, including any required post-marketing testing or any labeling and other restrictions; • our plans to commercialize vadadustat, if it is approved; • the implementation of our business model and strategic plans for our business, product candidates and technology; • our commercialization, marketing and manufacturing capabilities and strategy; • our competitive position; • our intellectual property position; • developments and projections relating to our competitors and our industry; • our estimates regarding expenses (including those associated with the PRO2TECT and INNO2VATE clinical programs), future revenue, capital requirements and needs for additional financing; and • other risks and uncertainties, including those listed under Part II, Item1A. Risk Factors. All forward-looking statements in this Quarterly Report on Form 10-Q involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors that may cause actual results to differ materially from current expectations include, among other things, those listed under Part II, Item1A. Risk Factors and elsewhere in this Quarterly Report on Form 10-Q. Given these uncertainties, you should not place undue reliance on these forward-looking statements. Except as required by law, we assume no obligation to update or revise these forward-looking statements for any reason. This Quarterly Report on Form 10-Q also contains estimates, projections and other information concerning our industry, our business, and the markets for certain diseases, including data regarding the estimated size of those markets, and the incidence and prevalence of certain medical conditions. Information that is based on estimates, forecasts, projections, market research or similar methodologies is inherently subject to uncertainty and may prove inaccurate. Unless otherwise expressly stated, we obtained this industry, business, market and other data from reports, research surveys, studies and similar data prepared by market research firms and other third parties, industry, medical and general publications, government data and similar sources. Akebia Therapeutics, Inc. Table of Contents Part I. Financial Information Item1–Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2017 and December31, 2016 4 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three Months Ended March 31, 2017 and 2016 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2017 and 2016 6 Notes to Condensed Consolidated Financial Statements 7 Item2–Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3–Quantitative and Qualitative Disclosures about Market Risk 37 Item4–Controls and Procedures 38 Part II. Other Information Item1–Legal Proceedings 38 Item1A–Risk Factors 39 Item2–Unregistered Sales of Equity Securities and Use of Proceeds 61 Item3–Defaults upon Senior Securities 61 Item4–Mine Safety Disclosures 61 Item5–Other Information 61 Item6–Exhibits 62 Signatures 63 PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS. AKEBIA THERAPEUTICS, INC. Condensed Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) March31, December31, Assets Current assets: Cash and cash equivalents $ $ Available for sale securities Unbilled receivable — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Short-term deferred revenue Total current liabilities Deferred rent Deferred revenue, net of current portion Other non-current liabilities 26 27 Total liabilities Commitments and contingencies (Note 10) Stockholders' equity: Preferred stock $0.00001 par value, 25,000,000 shares authorized at March 31, 2017 and December 31, 2016; 0 shares issued and outstanding at March 31, 2017 and December 31, 2016 — — Common stock: $0.00001 par value; 175,000,000 shares authorized at March 31, 2017 and December31, 2016; 38,829,562 and 38,615,709 shares issued and outstanding at March 31, 2017 and December31, 2016, respectively — — Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 4 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (in thousands, except share and per share data) Three Months Ended March31, Collaboration revenue $ $ — Operating expenses: Research and development General and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income Other income (6 ) 14 Net loss $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Weighted-average number of common shares - basic and diluted Comprehensive loss: Net loss $ ) $ ) Other comprehensive loss - unrealized loss on securities ) ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited condensed consolidated financial statements. 5 AKEBIA THERAPEUTICS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Three months ended March 31, 2017 March 31, 2016 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 32 Amortization of premium/discount on investments Stock-based compensation - equity awards Stock-based compensation - warrants — Changes in operating assets and liabilities: Unbilled receivable — Prepaid expenses and other current assets ) 58 Other long-term assets (1 ) — Accounts payable Accrued expense Deferred revenue ) Deferred rent Net cash provided by operating activities ) Investing activities: Purchase of equipment ) ) Proceeds from the maturities of available for sale securities Purchase of available for sale securities ) ) Net cash used in investing activities ) ) Financing activities: Proceeds from the issuance of common stock, net of issuance costs Proceeds from the sale of stock under employee stock purchase plan — Proceeds from the exercise of stock options 68 19 Payments on capital lease obligations (2 ) (3 ) Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Non-cash financing activities Unpaid follow-on offering costs $ 10 $ 20 See accompanying notes to unaudited condensed consolidated financial statements 6 Akebia Therapeutics, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) March 31, 2017 1. Nature of Organization and Operations The Company is a biopharmaceutical company focused on developing and delivering novel therapeutics for patients based on hypoxia-inducible factor, or HIF, biology, and building our pipeline while leveraging our development and commercial expertise in renal disease. HIF is the primary regulator of the production of red blood cells, or RBCs, in the body, as well as other important metabolic functions.Pharmacologic modulation of the HIF pathway may have broad therapeutic applications. The Company’s lead product candidate, vadadustat, is an oral therapy in Phase 3 development, which has the potential to set a new standard of care in the treatment of anemia associated with chronic kidney disease (CKD). The Company’s management team has extensive experience in developing and commercializing drugs for the treatment of renal and metabolic disorders, as well as a deep understanding of HIF biology. This unique combination of HIF and renal expertise is enabling the Company to advance a pipeline of HIF-based therapies to address serious diseases.
